TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00858-CV



                                Luis Alberto Vences, Appellant

                                                v.

          Marissa Garcia Robledo, Evangelina Robledo, Andrew Emerito Costilla,
                   James Stephen Sustaita, and Mary Prado, Appellees


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-08-001000, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Luis Alberto Vences attempts to appeal from a district court’s order continuing a

child-support enforcement hearing. Specifically, he asks “that the enforcement actions [against

him] be stayed pending the results of the appeal in Cause No. 03-19-00828.”                Cause

No. 03-19-00828-CV is Vences’s appeal from the district court’s denial of his petition for bill of

review challenging a 2009 order awarding child support to Marissa Garcia Robledo. That 2009

order serves as the basis of the enforcement action Vences now seeks to stay. We recently

disposed of cause No. 03-19-00828-CV, affirming the district court’s denial of Vences’s petition

for bill of review, see Vences v. Robledo, No. 03-19-00828-CV (Tex. App.—Austin Aug. 27, 2020,

no pet. h.) (mem. op.), and that appeal is no longer pending before this Court. As such, any stay

of the enforcement proceedings pending the outcome of that appeal would have no effect on the

parties. See Heckman v. Williamson County, 369 S.W.3d 137, 162 (Tex. 2012). Accordingly,
we must dismiss this appeal for want of jurisdiction.        See Texas Quarter Horse Ass’n

v. American Legion Dep’t, 496 S.W.3d 175, 182 (Tex. App.—Austin 2016, no pet.).        We

therefore dismiss the appeal. See Tex. R. App. P. 43.2(f).



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Jurisdiction

Filed: August 28, 2020




                                                2